Citation Nr: 0113744	
Decision Date: 05/16/01    Archive Date: 05/23/01	

DOCKET NO.  00-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1994, for a grant of service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to an increased evaluation for an acquired 
psychiatric disorder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1974 in the United States Navy, from September 1974 to 
September 1978 in the United States Army, and from October 
1990 to November 1990 in the Army.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The Board notes that a rating decision in November 1987 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed to 
have been incurred during his active duty service from April 
1968 to September 1978, and that the RO again denied 
entitlement to service connection for an acquired psychiatric 
disorder in March 1992, on the basis that new and material 
evidence to reopen the claim had not been submitted.  

The Board notes further that, after the veteran was recalled 
to active duty in October 1990 and released from active duty 
in November 1990, he asserted a new claim of entitlement to 
service connection for an acquired psychiatric disorder, 
based solely on his active service in 1990.  In a decision of 
November 1999, the Board granted entitlement to service 
connection for an acquired psychiatric disorder, on the basis 
that a psychiatric disorder which preexisted the veteran's 
entrance on active duty in October 1990 was aggravated during 
active duty service from October 1990 to November 1990.  In a 
rating decision of December 1999, which implemented the 
Board's decision, the RO assigned a disability evaluation of 
20 percent, effective March 21, 1994.  

38 C.F.R. § 4.22 (2000) provides that, in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that, if the 
disability is total (100 percent), no deduction will be made.  
In accordance with that regulation, the RO, in the rating 
decision of December 1999:  Evaluated the veteran's 
psychiatric disability as currently 50 percent disabling; 
evaluated his psychiatric disability which preexisted active 
service in October 1990 as 30 percent disabling; and, 
applying 38 C.F.R. § 4.22, assigned an evaluation of 
20 percent.  

In written communications to the Board, received in December 
2000, the veteran's representative has attempted to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder based on his periods of active 
service from April 1968 to September 1978, which claim was 
denied by the RO in November 1987 and March 1992.  The 
representative pointed out that, if the claim that the 
veteran incurred an acquired psychiatric disorder during 
active service between April 1968 and September 1978 is 
granted, his psychiatric impairment would be rated without 
application of 38 C.F.R. § 4.22.  In addition, the 
representative argues that, because the veteran made specific 
requests in April 1987 and March 1998 that service that 
service medical records of psychiatric treatment at Fort 
Huachuca, Arizona, be obtained, and the RO did not attempt to 
obtain any such records, the holding of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), applies in the veteran's case, so 
that the rating decisions of November 1987 and March 1992 are 
not final.  

The claim raised by the veteran's representative and the 
argument which she has made are inextricably intertwined with 
the current appeal and, the Board finds, should be 
adjudicated and considered by the RO prior to a final 
disposition by the Board of the issues currently in appellate 
status, and this case will be remanded to the RO for that 
purpose.  The representative has also asserted on the 
veteran's behalf a claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) which should be 
adjudicated by the RO while this case is in remand status.  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

The RO should adjudicate the veteran's 
attempt to reopen his claim of 
entitlement to service connection for an 
acquired psychiatric disorder which was 
denied by rating decisions in November 
1987 and March 1992, and consider his 
representative's argument that, under 
Hayre, those rating decisions are not 
final.  The RO should also adjudicate the 
claim of entitlement to TDIU.  In the 
event that any claim is denied, the 
veteran and his representative should be 
advised of his appellate and procedural 
rights.  Then, with regard to all issues 
in appellate status, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



